Name: Commission Regulation (EEC) No 582/78 of 22 March 1978 fixing in respect of the 1977 crop export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 3 . 78 Official Journal of the European Communities No L 79 /21 COMMISSION REGULATION (EEC) No 582/78 of 22 March 1978 fixing in respect of the 1977 crop export refunds for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Act of Accession (2 ), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas by virtue of Article 9 of Regulation (EEC) No 727/70 the difference between the world market prices of the products referred to in Article 1 of that Regulation and their prices within the Community may be covered by an export refund ; Whereas, pursuant to Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds (3), the granting of export refunds is to be limited to baled tobacco produced from leaf tobacco harvested in the Community ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors indicated in Article 2 ( 1 ) of Regulation (EEC) No 326/71 ; Whereas there has been a substantial drop in the prices on the world market of tobacco of oriental varie ­ ties ; whereas the repercussion of such a drop in prices on the competitive position of Community tobacco of the Xanti-Yaka, Perustitza and Erzegovina varieties constitutes, within the meaning of Article 4 of Regula ­ tion (EEC) No 326/71 , one of the exceptional cases referred to in the second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 and accordingly enables the refund to be fixed beyond the limits laid down in that Article ; Whereas the market for the variety Round Tip is characterized by limited outlets and by exceptionally high marketing costs ; whereas the specific market characteristics of the variety Round Tip constitute in the sense of Article 4 of the abovementioned Regula ­ tion , one of the exceptional cases referred to in the second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 and therefore permit the fixing of the refund outside the limits set by this Article ; Whereas, in view of current export possibilities and of market conditions in the Community, it is appropriate that a refund be granted for certain varieties of the 1977 crop in respect of the countries listed in the Annex hereto ; Whereas , applying the abovementioned rules and criteria to existing conditions in the tobacco market, and in particular to prices in the Community and on the world market, it follows that the amount of the refund and the products and countries in respect of which it should apply should be as specified in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1977 crop in respect of which the export refund provided for in Article 9 of Regulation (EEC) No 727/70 shall be granted , and the amount of such refund and the third countries of destination for which it shall apply, shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 March 1978 . For the Commission Finn GUNDELACH Vice-President 0 OJ No L 94, 28 . 4 . 1970, p. 1 . (2) OJ No L 73, 27 . 3 . 1972, p. 14. (J ) OJ No L 39, 17 . 2 . 1971 , p. 1 . 23 . 3 . 78No L 79/22 Official Journal of the European Communities ANNEX to the Commission Regulation of 22 March 1978 fixing in respect of the 1977 crop refunds for raw tobacco Serial No Varieties Amount of refund (u.a. / kg) Countries of destination la Badischer Geudertheimer 0.28 lb Forchheimer Havanna &gt; to all third countries 2 Badischer Burley E 0.28 ) 11a lib Burley I Maryland 0.19 0.19 to all third countries with the excep ­ 7 tion of the USA and Canada 12 Kentucky 019 ) 14 Beneventano 016 to all third countries 15 16 17 Xanti-YakÃ Perustitza Erzegovina 0-22 0-22 0.22 f to all third countries with the excep ­ tion of Greece , Turkey and Yugos ­ 1 lavia 18 (a) Round Tip (b) Scafati 0.64 to all third countries with the excep ­ tion of the USA and Canada (c) Sumatra I